Exhibit 23.2 Consent of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Theragenics Corporation We consent to the incorporation by reference in the registration statement on Form S-8 pertaining to the Theragenics Corporation Omnibus Incentive Plan of our reports dated March 6, 2012, with respect to the consolidated financial statements of Theragenics Corporation and subsidiaries and the related financial statement schedule, which reports appear in Theragenics Corporation's2011 Annual Report on Form 10-K. /s/ Dixon Hughes Goodman LLP Dixon Hughes Goodman LLP Atlanta, Georgia May 22, 2012
